Name: 98/174/EC: Commission Decision of 17 February 1998 amending Commission Decision 94/650/EEC on the organisation of a temporary experiment on the marketing of seed in bulk to the final consumer (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  accounting;  marketing
 Date Published: 1998-03-04

 Avis juridique important|31998D017498/174/EC: Commission Decision of 17 February 1998 amending Commission Decision 94/650/EEC on the organisation of a temporary experiment on the marketing of seed in bulk to the final consumer (Text with EEA relevance) Official Journal L 063 , 04/03/1998 P. 0031 - 0031COMMISSION DECISION of 17 February 1998 amending Commission Decision 94/650/EEC on the organisation of a temporary experiment on the marketing of seed in bulk to the final consumer (Text with EEA relevance) (98/174/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by Council Directive 96/72/EC (2), and in particular Article 13a thereof,Having regard to Council Directive 66/402/EC of 14 June 1966 on the marketing of cereal seed (3), as last amended by Council Directive 96/72/EC and in particular Article 13a thereof,Whereas Commission Decision 94/650/EC (4) established a temporary experiment at Community level with the aim of assessing whether the marketing of seed in bulk to the final consumer could bring about a substantial saving of costs in relation to the packing, the packaging material and subsequent disposal thereof, without resulting in any adverse effect on the quality of the seed compared with the level of quality achieved under the present system;Whereas in the light of experience gained in the course of the experiment which lasts until 31 December 1997 these statements cannot yet be confirmed at Community level, on the basis of the information available;Whereas it is therefore useful to extend the period of the experiment under the same conditions with the aim of assessing whether the above statements can be sustained at Community level;Whereas it is necessary not to interrupt the continuity of the experiment;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 In Article 4(4) of Decision 94/650/EC the date of 31 December 1997 is replaced by 30 June 2000 in both places in which it appears.Article 2 This Decision shall enter into force on 31 December 1997.Article 3 This Decision is addressed to the Member States.Done at Brussels, 17 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 125, 11. 7. 1966, p. 2298/66.(2) OJ L 304, 27. 11. 1996, p. 10.(3) OJ 125, 11. 7. 1966, p. 2309/66.(4) OJ L 252, 28. 9. 1994, p. 15.